63796: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63796


Short Caption:SFR INVESTMENTS POOL 1 VS. NATIONSTAR MORT.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A684596Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:07/28/2014How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantSFR Investments Pool 1, LLCDiana S. Cline
							(Howard Kim & Associates)
						Jacqueline A. Gilbert
							(Howard Kim & Associates)
						Howard C. Kim
							(Howard Kim & Associates)
						


RespondentNationstar Mortgage, LLCDarren T. Brenner
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37566: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/13/2013Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


08/13/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)13-23786




08/13/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.13-23792




08/15/2013Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:13-24083




08/16/2013Filing FeeFiling Fee Paid. $250.00 from SFR Investments Pool, LLC.  Check No. 2245.


08/30/2013Transcript RequestFiled Certificate of No Transcript Request.13-25820




09/03/2013Docketing StatementFiled Docketing Statement Civil Appeals.13-25857




11/25/2013MotionFiled Stipulation to Extend Time to File Opening Brief and Appendix.(30 days).13-35613




11/25/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief & Appendix Due Date: January 13, 2014.13-35616




01/10/2014MotionFiled Motion for Extension of Time to File Opening Brief and Appendix Second Request.14-00967




01/31/2014Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellant shall have until February 12, 2014, to file and serve the opening brief and appendix.14-03309




02/14/2014MotionFiled Motion to Extend Time to File Opening Brief and Appendix, Third Request.14-04949




02/18/2014Notice/IncomingFiled Notice of Appearance of Counsel (Ariel E. Stern and Natalie L. Winslow of the law firm of Akermann LLP appearing on behalf of respondent Nationstar Mortgage, LLP).14-05210




02/19/2014BriefReceived Appellant's Opening Brief (via E-Flex).  (FILED PER ORDER 3/31/2014).


02/19/2014AppendixReceived Joint Appendix - Vols. 1 through 4 (via E-Flex).  (FILED PER ORDER 3/31/2014).


02/19/2014Notice/IncomingFiled Proof of Service -Errata to Certificate of Service.14-05516




03/31/2014Order/ProceduralFiled Order Granting Motion for Extension of Time.  The clerk of this court shall file the opening brief and appendix received on February 19, 2014.14-09907




03/31/2014BriefFiled Appellant's Opening Brief.14-09908




03/31/2014AppendixFiled Joint Appendix - Volume 1.14-09909




03/31/2014AppendixFiled Joint Appendix - Volume 2.14-09910




03/31/2014AppendixFiled Joint Appendix - Volume 3.14-09911




03/31/2014AppendixFiled Joint Appendix - Volume 4.14-09913




04/30/2014MotionFiled Stipulation for Extension to File Answering Brief.14-13969




04/30/2014Notice/OutgoingIssued Notice - Stipulation Approved.  Answering Brief due:  May 14, 2014.14-13977




05/14/2014BriefFiled Nationstar Mortgage, LLC's Answering Brief.14-15786




05/14/2014AppendixFiled Nationstar Mortgage, LLC's Supplemental Excerpts of Record.14-15787




06/16/2014BriefFiled Appellant's Reply Brief.14-19680




06/16/2014Notice/IncomingFiled Appellant's Supplemental Statutory Addendum.14-19681




06/16/2014Case Status UpdateBriefing Completed/To Screening.


07/28/2014Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.14-24540




07/28/2014Case Status UpdateSubmitted for Decision.


09/11/2014BriefFiled NRAP 31(e) Notice of Supplemental Authority.14-30195




11/14/2014Order/DispositionalFiled Vacating and Remanding.  "VACATE the order denying preliminary injunctive relief AND REMAND this matter to the district court for proceedings consistent with this order."  Cherry, J., concurring.  SNP14-JH/MD/MC14-37566